Appeal by *636the defendant from a judgment of the County Court, Westchester County (Lange, J.), rendered January 26, 1999, convicting him of assault in the first degree, reckless endangerment in the first degree, and grand larceny in the fourth degree (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The record indicates that the County Court fully complied with the procedural mandates of CPL 400.20 in holding a persistent felony offender hearing, and providently exercised its discretion in sentencing the defendant as a persistent felony offender (see Penal Law § 70.10 [2]; CPL 400.20 [1]; People v Page, 265 AD2d 580; People v Tuzzio, 261 AD2d 644). The County Court’s conclusion that the nature of the defendant’s criminal conduct, his history, and his character warranted extended incarceration and lifetime supervision is amply supported by the record (see People v Thomas, 255 AD2d 468; People v Hoover, 251 AD2d 348).
The defendant’s remaining contentions are without merit (see People v Suitte, 90 AD2d 80). Altman, J.P., Krausman, Goldstein and H. Miller, JJ., concur.